                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER L. TREECE                                                          PLAINTIFF

v.                             Case No. 4:21-cv-00146-LPR-JJV

JOHN STALEY, Sheriff, Lonoke County, et al.                                DEFENDANTS


                                          JUDGMENT

       Consistent with the Order that was entered on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and Judgment

dismissing this action is considered frivolous and not in good faith.


       IT IS SO ADJUDGED this 28th day of May 2021.


                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
